 

EXHIBIT 10.2

 

WAIVER AND AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS WAIVER AND AMENDMENT No. 3 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(this "Amendment"), dated June 30, 2020, is made and entered into by and among
ASURE SOFTWARE, INC., a Delaware corporation ("Borrower"), the Guarantors party
hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION a national banking association,
as administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Agent") and the Lenders party hereto.

 

RECITALS

 

WHEREAS, Borrower, the lenders party thereto as "Lenders" and Agent have entered
into that certain Third Amended and Restated Credit Agreement dated as of
December 31, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement;

 

WHEREAS, Borrower and Agent entered into that certain Amendment No. 1 to Third
Amended and Restated Credit Agreement dated as of February 21, 2020 (the "First
Amendment").

 

WHEREAS, Agent has informed Borrower that Events of Default have occurred under
the Credit Agreement under (a) Section 8.7 of the Credit Agreement due to the
untruth of the representations and warranties under Section 4.22 of the Credit
Agreement made pursuant to Section 5.01 of the First Amendment (the "Privacy
Representation Default"), (b) Section 8.2(c) of the Credit Agreement due to a
breach of Section 5.17 of the Credit Agreement (the "Privacy Covenant Default")
and (c) Section 8.2(c) of the Credit Agreement due to a breach of Section
2.4(b)(i) of the Credit Agreement (the "L/C Usage Default" and collectively with
the Privacy Representation Default and the Privacy Covenant Default, the
"Existing Defaults"), in each case due to an Information Security Incident
occurring in January 2020, which was identified by Borrower to Agent prior to
the date hereof;

 

WHEREAS, Borrower disputes that the Existing Defaults exist;

 

WHEREAS, due to the existence of the Existing Defaults, the closing conditions
to the First Amendment were not satisfied and the First Amendment is not
effective; and

 

WHEREAS, without acknowledging that the Existing Defaults exist, Borrower has
requested that Agent and Required Lenders waive the Existing Defaults, confirm
that the First Amendment is effective and amend the Credit Agreement in certain
respects, and Agent and the Required Lenders are willing to do so, in each case
subject to the terms and conditions set forth herein;

 

-1-

--------------------------------------------------------------------------------

 

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

ARTICLE I

WAIVER TO THE CREDIT AGREEMENT AND EFFECTIVENESS OF FIRST AMENDMENT

 

 

1.01     Notwithstanding anything to the contrary in the Credit Agreement or
elsewhere in the Loan Documents, subject to the satisfaction of the conditions
set forth herein, and in reliance on the representations and warranties set
forth herein, the Required Lenders hereby waive the Existing Defaults.

 

1.02     Notwithstanding anything to the contrary in the Credit Agreement, the
terms of the First Amendment or elsewhere in the Loan Documents, subject to the
satisfaction of the conditions set forth herein, and in reliance on the
representations and warranties set forth herein, the parties hereto agree that
the First Amendment is effective as of February 21, 2020.

 

ARTICLE II

AMENDMENTS TO THE CREDIT AGREEMENT

 

2.01     Notwithstanding anything to the contrary in the Credit Agreement or
elsewhere in the Loan Documents, subject to the satisfaction of the conditions
set forth herein, and in reliance on the representations and warranties set
forth herein, the Credit Agreement is hereby amended as follows:

 

(a)     Schedule 1 to the Credit Agreement is hereby amended by inserting the
following defined term therein in appropriate alphabetical order:

 

"Third Amendment Closing Date" means June 30, 2020.

 

(b)     Section 5.6 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

5.6      Insurance. Borrower will, and will cause each of its Subsidiaries to,
at Borrower's expense, maintain insurance respecting each of Borrower's and its
Subsidiaries' assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other Persons engaged in same or
similar businesses and similarly situated and located, including cyber security
insurance. All such policies of insurance shall be with financially sound and
reputable insurance companies acceptable to Agent (it being agreed that, as of
the Closing Date, Pacific Indemnity Company and Federal Insurance Company are
acceptable to Agent) and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Borrower in effect as of the Third
Amendment Closing Date are acceptable to Agent). All property insurance policies
covering the Collateral and all cyber

 

-2-

--------------------------------------------------------------------------------

 

 

security insurance are to be made payable to Agent for the benefit of Agent and
the Lenders, as their interests may appear, in case of loss, pursuant to a
standard loss payable endorsement with a standard non-contributory "lender" or
"secured party" clause and are to contain such other provisions as Agent may
reasonably require to fully protect the Lenders' interest in the Collateral and
to any payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. Borrower shall give Agent prompt notice of any loss exceeding
$100,000 covered by its or its Subsidiaries' casualty, business interruption or
cyber security insurance. Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property, cyber security and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies. If any Loan Party or its Subsidiaries fails to maintain such
insurance, Agent may arrange for such insurance, but at Borrower's expense and
without any responsibility on Agent's part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims.

 

(c)     Section 5.17 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

5.17      Information Security Requirements; Personal Information; Money
Transmitter Laws. Each Loan Party shall and shall cause its Subsidiaries to
comply in all material respects with all Privacy Laws currently in effect and as
they become effective relating in any way to Personal Information or IT Assets
(without limiting the foregoing, each Loan Party agrees that failure to comply
with any Privacy Law two or more times during any 12 calendar month period shall
be deemed to be a breach of this sentence). Each Loan Party and its Subsidiaries
will maintain and comply with a comprehensive written information security
program that contains administrative, organizational, technical, and physical
safeguards and is designed to (i) secure and protect the IT Assets consistent
with industry best practices; (ii) ensure the security, confidentiality,
integrity and availability of Personal Information and IT Assets; (iii) protect
against any anticipated threats or hazards to the security, confidentiality,
integrity and availability of Personal Information and IT Assets; and (iv)
protect against any Information Security Incident. Each Loan Party shall and
shall cause its Subsidiaries to comply in all material respects with all money
transmitter laws currently in effect and as they become effective. Each Loan
Party and its Subsidiaries will notify Administrative Agent and Lenders promptly
(and in any event within 5 Business Days) upon the occurrence of any of the
following): (i) an Information Security Incident; (ii) any action,
investigation, litigation or claim made against any Loan Party or its
Subsidiaries related to

 

-3-

--------------------------------------------------------------------------------

 

 

information security or privacy; (iii) any action or investigation commenced, or
any claim made, by any Person (including any Governmental Authority) with
respect to any Information Security Incident; or (iv) any action or
investigation commenced, or any claim made, by any Person (including any
Governmental Authority) with respect to money transmitter laws.

 

(d)     Section 8.2(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if Borrower is not in good standing
in its jurisdiction of organization), 5.6, 5.7 (solely if Borrower refuses to
allow Agent or its representatives or agents to visit Borrower's properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss Borrower's affairs, finances, and accounts with officers and
employees of Borrower), 5.10, 5.11, 5.13, 5.14, 5.17 or 5.18 of this Agreement,
(ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement, or (iv)
Section 7 of the Guaranty and Security Agreement.

 

(e)     Schedule 4.22 of the Credit Agreement is hereby amended and restated as
attached on Exhibit A hereto.

 

2.02     This Amendment is a limited waiver and amendment and other than as set
forth above in Article I and Article II hereof, nothing contained in this
Amendment shall be construed as a consent or amendment to or waiver by Agent or
any Lender of any covenant or provision of the Credit Agreement, the First
Amendment, the other Loan Documents, this Amendment, or of any other contract or
instrument between any Loan Party and Agent or any Lender, and the failure of
Agent or any Lender at any time or times hereafter to require strict performance
by the Loan Parties of any provision thereof shall not waive, affect or diminish
any right of Agent to thereafter demand strict compliance therewith. Agent and
each Lender hereby reserves all rights granted under the Credit Agreement, the
First Amendment, the other Loan Documents, this Amendment and any other contract
or instrument between any Loan Party and Agent or any Lender.

 

ARTICLE III

CONDITIONS PRECEDENT

 

This Amendment shall become effective only upon the satisfaction in full, in a
manner satisfactory to Agent and Required Lenders, of the following conditions
precedent (the first date upon which all such conditions have been satisfied
being herein called the "Effective Date"):

 

(a)     Agent and each Lender party hereto shall have received a copy of this
Amendment executed and delivered by Agent, Required Lenders and Borrower;

 

(b)     All corporate and other proceedings, and all documents instruments and
other legal matters in connection with the transactions contemplated by each of
this Amendment shall be satisfactory in form and substance to Agent and its
counsel.

 

-4-

--------------------------------------------------------------------------------

 

 

(c)     After giving effect to this Amendment, the representations and
warranties made by Borrower contained herein and by each Loan Party in the
Credit Agreement and the other Loan Documents, shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date hereof, as if those
representations and warranties were made for the first time on such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

 

(d)     After giving effect to this Amendment, each Loan Party is in compliance
with all applicable covenants and agreements contained in the Credit Agreement
and the other Loan Documents; and

 

(e)     After giving effect to this Amendment, no Default or Event of Default
shall exist under any of the Loan Documents, and no Default or Event of Default
will result under any of the Loan Documents from the execution, delivery or
performance of this Amendment.

 

ARTICLE IV

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

4.01     Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Borrower and the other Loan Parties
hereby agree that all liens and security interest securing payment of the
Obligations under the Credit Agreement are hereby collectively renewed, ratified
and brought forward as security for the payment and performance of the
Obligations. Borrower and the other Loan Parties, and Agent, on behalf of itself
and the Lenders, agree that the Credit Agreement and the other Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms, and that this Amendment shall not constitute a novation.

 

4.02     Representations and Warranties. Borrower and each Guarantor each hereby
represents and warrants, jointly and severally, to Agent and the Lender Group as
of the date hereof as follows: (a) it is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization; (b) the
execution, delivery and performance by it of this Amendment, the Credit
Agreement and all other Loan Documents executed and/or delivered in connection
herewith are within its powers, have been duly authorized, and do not contravene
(i) its Governing Documents or (ii) any applicable law; (c) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any governmental body or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment,
the Credit Agreement or any of the other Loan Documents executed and/or
delivered in connection herewith by or against it, except for those consents,
approvals or authorizations which (i) will have been duly obtained, made or
compiled prior to the Effective Date and which are in full force and effect or
(ii) the failure to obtain could not individually or in the aggregate

 

-5-

--------------------------------------------------------------------------------

 

 

reasonably be expected to cause a Material Adverse Effect; (d) this Amendment,
the Credit Agreement and all other Loan Documents executed and/or delivered in
connection herewith have been duly executed and delivered by it; (e) this
Amendment, the Credit Agreement and all other Loan Documents executed and/or
delivered in connection herewith constitute its legal, valid and binding
obligation enforceable against it in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally or by general principles of equity; (f) after giving
effect to this Amendment, no Default or Event of Default exists, has occurred
and is continuing or would result by the execution, delivery or performance of
this Amendment; (g) each Loan Party is in compliance with all applicable
covenants and agreements contained in the Credit Agreement and the other Loan
Documents, as consented to, amended or expressly waived herein; and (h) the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified in the text thereof) on and as
of the date hereof as though made on and as of each such date, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and complete on and as of such earlier date).

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.01     Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent shall affect the representations and
warranties or the right of Agent to rely upon them.

 

5.02     Expenses of Agent and the Lender Group. The Borrower agrees to pay on
demand all Lender Group Expenses incurred by Agent and any Lender in connection
with this Amendment any and all amendments, modifications, and supplements to
the other Loan Documents, including, without limitation, the reasonable costs
and fees of legal counsel, and all costs and expenses incurred by Agent in
connection with the enforcement or preservation of any rights under the Credit
Agreement or any other Loan Documents, including, without, limitation, the costs
and fees of Agent's and Required Lenders' legal counsel.

 

5.03     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

5.04     Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Agent and each Loan Party and their respective successors and
assigns, except that no Loan Party may assign or transfer any of its respective
rights or obligations hereunder without the prior written consent of Agent and
each Lender.

 

-6-

--------------------------------------------------------------------------------

 

 

5.05     Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment. Receipt
by telecopy or electronic mail of any executed signature page to this Amendment
shall constitute effective delivery of such signature page. This Amendment to
the extent signed and delivered by means of a facsimile machine or other
electronic transmission including email transmission of a PDF image), shall be
treated in all manner and respects and for all purposes as an original agreement
or amendment and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No party hereto
shall raise the use of a facsimile machine or other electronic transmission to
deliver a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

5.06     Effect of Amendment. No consent or amendment, express or implied, by
Agent to or for any breach of or deviation from any covenant or condition by any
Loan Party shall be deemed a consent to or waiver or amendment of any other
breach of the same or any other covenant, condition or duty.

 

5.07     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

5.08     Applicable Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES
HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER
OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

 

5.09     Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS MODIFIED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER
AND AGENT.

 

5.10     Release. AS A MATERIAL PART OF THE CONSIDERATION FOR AGENT AND LENDERS
ENTERING INTO THIS AMENDMENT, ON THE DATE HEREOF EACH LOAN PARTY, ON BEHALF OF
ITSELF AND ITS SUCCESSORS (INCLUDING, WITHOUT LIMITATION, ANY TRUSTEES ACTING ON
BEHALF OF SUCH LOAN PARTY AND ANY

 

-7-

--------------------------------------------------------------------------------

 

 

DEBTOR-IN-POSSESSION WITH RESPECT TO SUCH LOAN PARTY), ASSIGNS, SUBSIDIARIES AND
AFFILIATES HEREBY RELEASES AND FOREVER DISCHARGES AGENT AND EACH LENDER AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, AFFILIATES,
SUBSIDIARIES, PARENTS, SUCCESSORS AND ASSIGNS FROM ANY AND ALL LIABILITIES,
OBLIGATIONS, ACTIONS, CONTRACTS, CLAIMS, CAUSES OF ACTION, DAMAGES, DEMANDS,
COSTS AND EXPENSES WHATSOEVER, OF EVERY KIND AND NATURE, HOWEVER EVIDENCED OR
CREATED, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE EFFECTIVE DATE INVOLVING
THE EXTENSION OF CREDIT UNDER OR ADMINISTRATION OF THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENTS OR COLLATERAL, THE OBLIGATIONS INCURRED BY BORROWERS OR ANY
OTHER TRANSACTIONS EVIDENCED BY THE CREDIT AGREEMENT OR THE LOAN DOCUMENTS.

 

5.11     Consent of Guarantors. The Borrower and each Guarantor, hereby (a)
consent to the transactions contemplated by this Amendment and (b) agree that
the Credit Agreement and the other Loan Documents (as amended, restated,
supplemented or otherwise modified from time to time) are and shall remain in
full force and effect. Although each Guarantor has been informed of the matters
set forth herein and has acknowledged and agreed to the same, each understands
that neither the Agent nor any Lender has any obligation to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Borrower and each
Guarantor, acknowledges that its Guaranty is in full force and effect and
ratifies the same, acknowledges that the undersigned has no defense,
counterclaim, set-off or any other claim to diminish the undersigned's liability
under such document.

 

 

 

 

[Remainder of page intentionally left blank; signature pages follow]

 

-8-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first above written.

 

 

ASURE SOFTWARE, INC.,
a Delaware corporation


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

MANGROVE EMPLOYER SERVICES, INC.,
a Florida corporation


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

ASURE PAYROLL SERVICES, INC., f/k/a

MANGROVE PAYROLL SERVICES, INC.,

a Florida corporation 


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

MANGROVE SOFTWARE, INC.,
a Florida corporation


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

 

--------------------------------------------------------------------------------

 

 

ASURE CONSULTING, INC. f/k/a PERSONNEL

MANAGEMENT SYSTEMS, INC.,
a Washington corporation


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

COMPASS HRM, INC.,
a Florida corporation


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

ISYSTEMS INTERMEDIATE HOLDCO, INC.,
a Delaware corporation


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

ISYSTEMS LLC,
a Vermont limited liability company


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

EVOLUTION PAYROLL PROCESSING LLC,
a Delaware limited liability company


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

 

 

--------------------------------------------------------------------------------

 

 

ASSOCIATED DATA SERVICES, INC.,
an Alabama corporation


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

TELEPAYROLL, INC.,
a California corporation


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

SAVERS ADMINISTRATIVE SERVICES, INC.,
a North Carolina corporation


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

USA PAYROLLS INC.,
a New York corporation


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

--------------------------------------------------------------------------------

 

 

 

PAYROLL MAXX LLC,
a Colorado limited liability company


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

PAY SYSTEMS OF AMERICA, INC.,
a Tennessee corporation


By:  /s/ Patrick Goepel                                           
Name: Patrick Goepel
Title: Chief Executive Officer and President

 

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender


By:  /s/ Tram Foster                                    
Name: Tram Foster                                     
Title: Authorized Signatory                        

 

 

 

 

 

 

Signature Page to Amendment No. 3 to Third Amended and Restated Credit Agreement

 